J. S03007/15


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA              :   IN THE SUPERIOR COURT OF
                                          :         PENNSYLVANIA
                    v.                    :
                                          :
ROCHELLE HOOKS,                           :         No. 83 EDA 2014
                                          :
                         Appellant        :


                Appeal from the Judgment, November 26, 2013,
               in the Court of Common Pleas of Delaware County
                Criminal Division at No. CP-23-CR-0007738-2010


BEFORE: FORD ELLIOTT, P.J.E., PANELLA AND OTT, JJ.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:              FILED JANUARY 30, 2015

      Rochelle Hooks appeals from the judgment of November 26, 2013, in

this forfeiture proceeding.1 We affirm.

      On November 26, 2013, following an evidentiary hearing, the trial

court found a sufficient nexus existed between violations of the Controlled

Substances Act and the seized property, i.e., one 2000 Buick LeSabre, and

ordered it to be condemned and forfeited to the Commonwealth. The trial

court found that the owner of the property, appellant, had knowledge or



1
  As the Commonwealth observes, ordinarily forfeiture proceedings are
heard in the Commonwealth Court. (Commonwealth’s brief at 3 n.2.)
Strand v. Chester Police Dept., 687 A.2d 872, 873 n.2 (Pa.Cmwlth.
1997). However, where there is no objection to our jurisdiction over the
appeal, and in the interests of judicial economy, we may exercise jurisdiction
pursuant to 42 Pa.C.S.A. § 704(a).            Wilson v. School Dist. of
Philadelphia, 600 A.2d 210 (Pa.Super. 1991).
J. S03007/15


consent of the property being used for illegal drug activity. In this timely

appeal, appellant challenges the sufficiency of the evidence.        Appellant

claims that she made out an “innocent owner” defense, without knowledge

or consent of the property’s use for unlawful means.2      Having determined

that the Honorable George A. Pagano’s July 28, 2014 opinion ably and

comprehensively disposes of appellant’s issues on appeal, with appropriate

reference to the record and without legal error, we will affirm on the basis of

that opinion.

      Judgment affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 1/30/2015




2
  Several other claims raised in her Pa.R.A.P. 1925(b) statement and
addressed by the trial court, including that the trial court erred by denying
her motion for default judgment, have been abandoned on appeal.


                                     -2-
Circulated 01/21/2015 02:18 PM
Circulated 01/21/2015 02:18 PM
Circulated 01/21/2015 02:18 PM
Circulated 01/21/2015 02:18 PM
Circulated 01/21/2015 02:18 PM
Circulated 01/21/2015 02:18 PM
Circulated 01/21/2015 02:18 PM
Circulated 01/21/2015 02:18 PM
Circulated 01/21/2015 02:18 PM